UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-7272



ZACHARY WILLIAMS,

                                             Petitioner - Appellant,

          versus


ATTORNEY GENERAL FOR THE STATE OF MARYLAND;
FRED MENIFEE,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
00-3504-CCB)


Submitted: December 15, 2005               Decided:   December 21, 2005



Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Zachary Williams, Appellant Pro Se. Mary Ann Rapp Ince, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Zachary Williams, a state prisoner, seeks to appeal the

district court’s order denying relief on his motion filed pursuant

to Fed. R. Civ. P. 60(b), in which he raised a defect in the

proceedings under 28 U.S.C. § 2254 (2000), specifically that the

district court erred in dismissing his § 2254 petition as untimely

filed.      The order is not appealable unless a circuit justice or

judge    issues    a   certificate    of     appealability.         28   U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 367-70 (4th

Cir. 2004).     A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district     court’s   assessment    of    his   constitutional     claims   is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.              See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have    independently   reviewed     the    record    and   conclude   that

Williams has not made the requisite showing.              Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.
                                                                     DISMISSED

                                     - 2 -